— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered March 13, 1989, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the sentencing court (see, People v Pettway, 140 AD2d 721; People v Melendez, 135 AD2d 660). As a defendant may not withdraw a guilty plea by an unsupported assertion of innocence where the plea was voluntarily made with the advice of competent counsel following an appraisal of all the relevant facts (see, People v Tannenbaum, 116 AD2d 677), we find that the sentencing court did not improvidently exercise its discretion when the defendant made a bald state*968ment that he was "taking the weight for somebody else” and then refused to elaborate when asked to do so by the court. Bracken, J. P., Kunzeman, Eiber, Balletta and Ritter, JJ., concur.